--------------------------------------------------------------------------------

Exhibit 10.2
 
This document constitutes part of a prospectus covering securities that
have been registered under the Securities Act of 1933. 
 
 
BlueLinx Holdings Inc.
 Amended and Restated 2006 Long-Term Equity Incentive
Plan
 
 
Restricted Stock Award Agreement
 
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made effective as of
_________,____ (the “Effective Date”), by and between BlueLinx Holdings Inc., a
Delaware corporation (the “Company”), and ____________________ (“Participant”).
 
Recitals
 
A.       The Company desires to provide the Participant an opportunity to
acquire shares of its common stock, par value $.01 per share (the “Shares”), to
carry out the purposes of its Amended and Restated 2006 Long-Term Equity
Incentive Plan, as may be periodically amended (the “Plan”), a copy of which has
been made available to Participant and the terms of which are incorporated by
reference herein and shall be considered a part of this Agreement.
 
B.       The Plan provides that each award is to be evidenced by an agreement,
setting forth the terms and conditions of such award.
 
ACCORDINGLY, in consideration of the promises and of the mutual covenants and
agreements contained herein, the Company and the Participant hereby agree as
follows:
 
1.     Restricted Stock Award. Subject to the terms and provisions of this
Agreement and the Plan, the Company hereby grants to Participant as of the date
hereof a restricted stock award for ________________ (_______) Shares (the
“Award Shares”). For purposes of Section 16 under the Securities Exchange Act of
1934, as amended, and the rules and regulations thereunder, the grant date for
the Award Shares shall be the effective date hereof; provided, however, all of
Participant’s right, title, and interest in and to the Award Shares shall be
subject to Section 2 below.
 
2.     Vesting of Award Shares.
 
(a)           Vesting. Subject to Sections 2(b), (c) and (d) below, all of
Participant’s right, title, and interest in and to the Award Shares is and shall
be contingent upon and subject to the continued full-time employment of
Participant by the Company or its subsidiaries through each Vesting Date and
shall vest in three equal installments on the first, second and third
anniversary of the Effective Date (each a “Vesting Date”).
 

 

 

 

 
(b)           In the event of Participant’s voluntary or involuntarily
termination from employment with the Company and its subsidiaries for any reason
other than the death or Disability prior to any Vesting Date, Participant shall
forfeit all right, title, and interest in and to the Award Shares not vested as
of such date of termination.
 
For the purposes to this Agreement, Disability shall have the same meaning as
provided in the Company’s long-term disability plan.
 
(c)            In the event of Participant’s termination from employment with
the Company and its subsidiaries for death or Disability prior to any Vesting
Date, Participant shall become immediately fully vested without restriction in
all Award Shares granted pursuant to this Agreement.
 
(d)           In the event of a “Change in Control” of the Company as defined in
the Plan, Participant shall thereupon become immediately vested without
restriction in all of the Award Shares.
 
3.     Issuance and Delivery of Certificates for Award Shares.
 
(a)           As soon as practicable after the execution hereof, the Company
shall issue in Participant’s name, and retain in the custody of the Company
pursuant to Section 3(b) below, a certificate for the full number of the Award
Shares. The Company shall place a stop transfer order on its stock records with
respect to the Award Shares, and the certificate for the Award Shares shall
contain the following legend:
 
“The securities evidenced by this certificate were issued pursuant to a
Restricted Stock Award Agreement between the holder and the issuer dated
__________,____ (the “Agreement”), and no sale, offer to sell, transfer, pledge,
or other hypothecation of these securities may be made so long as the securities
remain subject to the restrictions set forth in the Agreement.”
 
(b)           Participant acknowledges and agrees that the Company shall retain
the custody of the certificates for the Award Shares and that the certificates
will not be delivered to Participant except as provided in Section 3(c) below.
 
(c)           As soon as reasonably practicable after the vesting of the Award
Shares pursuant to Section 2 above, the Company will deliver a certificate for
the Award Shares, adjusted as necessary for the actual number of Award Shares in
which Participant has become vested, without the restrictive legend set forth in
Section 3(a). Delivery of the certificate under this Section 3(c) shall be made
at the principal office of the Company to the person or persons entitled thereto
during ordinary business hours of the Company not more than thirty (30) days
after the vesting of the Award Shares, or at such time and place and in such
manner as may be determined by the Company.
 

 

 

 

 
4.       Rights and Restrictions as a Shareholder. During the Participant’s
continued full-time employment with the Company or its subsidiaries, and pending
the vesting of the Award Shares under Section 2 above, Participant shall have
full voting rights, dividend rights, and other rights as a shareholder with
respect to the Award Shares, subject to the restrictions hereunder. Prior to
vesting of the Award Shares, Participant shall not (i) sell, offer to sell,
transfer, pledge, or hypothecate any record or beneficial interest in the Award
Shares, other than to the Company as provided in this Agreement, or (ii) grant
any proxies or voting rights with respect to the Award Shares. Upon the vesting
of the Award Shares pursuant to Section 2 above, Participant (or the person or
persons then entitled to the Award Shares or any portion thereof pursuant to
Section 2(c) above) shall have full rights as a shareholder with respect to the
number of Shares delivered with respect to the Award Shares, including the right
to transfer ownership of the Award Shares, subject to the restrictions described
in Sections 7 and 8 hereof.
 
5.       Stock Dividends, Stock Splits, and Other Adjustments. During the time
that the Award Shares are subject to the vesting restrictions set forth in
Section 2 above, in the event of any merger, reorganization, consolidation,
capitalization, stock dividend, stock split, or other change in corporate
structure affecting the Shares, such substitution or adjustment shall be made in
the number of Shares subject to this Award (“Adjusted Shares”) as may be
determined to be appropriate by the board of directors, in its sole discretion.
As used herein, the term “Award Shares” includes any related Adjusted Shares.
The Company shall retain the custody of each certificate for the Adjusted Shares
pursuant to Section 3 above.
 
6.       Withholding Taxes. Participant shall pay on a timely basis all
withholding and payroll taxes and/or excise taxes required by law with respect
to the Award Shares (collectively, “Withholding Taxes”). The delivery of any
Award Shares (or portion thereof) to Participant under this Agreement shall be
subject to and conditioned upon Participant’s payment of all applicable
Withholding Taxes. The Company shall have the power and the right to deduct or
withhold vested Award Shares equal to the minimum statutory amount to satisfy
federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Plan.
 
7.       Investment Representations. Unless a registration statement under the
Securities Act of 1933, as amended (and applicable state securities laws), is in
effect with respect to the Award Shares on the date of issuance of the Award
Shares, Participant, or his Designated Beneficiary, agrees with, and represents
to, the Company that Participant is acquiring the Award Shares for the purpose
of investment and not with a view to transfer, sell, or otherwise dispose of the
Award Shares. The Company may require an opinion of counsel satisfactory to it
prior to the transfer of any Award Shares to assure at all times that it will be
in compliance with applicable federal and state securities laws.
 
 

 

 

 
8.       Legend on Shares if Registered. If a registration statement under the
Securities Act of 1933, as amended, is in effect with respect to the Award
Shares on the date of issuance of the Award Shares and Participant is deemed an
affiliate of the Company on the date of issuance, the Company may place a stop
transfer order on its stock records with respect to the Award Shares, and the
certificate(s) for the Award Shares may contain substantially the following
legend:
 
“The securities evidenced by this certificate were issued to an affiliate of the
issuer, and the resale of such securities is subject to the restrictions of Rule
144 under the Securities Act of 1933, as amended, pertaining to shares held by
affiliates.”
 
9.       Expenses. Nothing contained in this Agreement shall be construed to
impose any liability on the Company in favor of the Participant for any cost,
loss, or expense the Participant may incur in connection with, or arising out of
any transaction under, this Agreement.
 
10.     No Employment Agreement. Nothing in this Agreement shall be construed to
constitute or be evidence of an agreement or understanding, express or implied,
on the part of the Company to employ the Participant on any terms or for any
specific period of time.
 
11.     Nontransferability. The rights of the Participant under this Agreement
shall not be assigned, transferred, pledged, or otherwise hypothecated by the
Participant other than by will or the laws of descent and distribution.
 
12.     Fractional Shares. No fraction of a share shall be deliverable pursuant
to this Agreement, but in the event any adjustment hereunder of the number of
the Award Shares shall cause such number to include a fraction of a share, such
fraction shall be adjusted to the nearest smaller whole number of shares.
 
13.     Beneficiary Designation. The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this Agreement is to be paid in case of his or her
death before he or she receives any or all such benefit.  Each such designation
shall revoke all prior designations by the Participant, shall be in a writing
form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.
 
14.     Complete Agreement, Amendment. This Agreement and the Plan, which by
this reference is hereby incorporated herein in its entirety, contain the entire
agreement between the Company and Participant with respect to the transactions
contemplated hereby. Any modification of the terms of this Agreement must be in
writing and signed by each of the parties.
 
15.     Other Legal Requirements. This Agreement and the rights of the
Participant hereunder are subject to all the terms and conditions of the Plan,
as the same may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan.  The
Committee shall have the right to impose such restrictions on any shares
acquired pursuant to this Agreement, as it may deem advisable, including,
without limitation, restrictions under federal applicable securities laws, under
the requirements of any stock exchange or market upon which such shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such shares.  In addition, this Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities as may be required.
 

 

 

 

 
16.     Governing Law. Any issue related to the formation, execution,
performance, and interpretation of this Agreement shall be governed by the laws
of the State of Delaware.
 
17.     Headings. The section and subsection headings used in this Agreement are
for convenient reference and are not a part of this Agreement.
 
BlueLinx Holdings Inc.
 
 
Dated:  _____________,____
 
Accepted: __________________
 
 
By:
 
Title: Chairman

 


 

 